     Case 2:20-cv-02282-JAM-JDP Document 15 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTEMUS BLANKENSHIP,                               No. 2:20-cv-02282-JAM-JDP (PC)
12                       Plaintiff,
13            v.                                         ORDER
14    CDCR,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 22, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                         1
     Case 2:20-cv-02282-JAM-JDP Document 15 Filed 09/01/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed July 22, 2021, are adopted in full;
 3          2. This action is dismissed for failure to prosecute, failure to comply with court orders,
 4   and failure to state a claim for the reasons set forth in the February 11, 2021 order; and
 5          3. The Clerk of Court is directed to close the case.
 6

 7   Dated: September 1, 2021                        /s/ John A. Mendez
 8                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
